



Exhibit 10.1
BORROWER ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Agreement”), dated as of October
1, 2018, is among Post Holdings, Inc., a Missouri corporation, as assignor
(“Assignor”), 8th Avenue Food and Provisions, Inc., a Missouri corporation, as
assignee (“Assignee”), and Barclays Bank PLC, as administrative agent (in such
capacity and together with its successors and assigns, the “Administrative
Agent”).


RECITAL


Assignor and the Administrative Agent are parties to that certain Bridge
Facility Agreement, dated as of September 24, 2018, (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Bridge Facility
Agreement”), under which the Lenders have provided bridge loans to the Assignor.
In connection with the contribution to the Assignee of certain assets of
Assignor, Assignee will become the Borrower under the Bridge Facility Agreement
upon the execution and delivery of this Agreement (and satisfaction of the
conditions set forth in Section 4.02 (Conditions Precedent to the Debt
Assumption) of the Bridge Facility Agreement) to the Administrative Agent.


AGREEMENT


In consideration of the mutual promises and covenants contained in this
Agreement and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows.


SECTION 1. Definitions. Capitalized terms defined in the Bridge Facility
Agreement and not defined herein are used herein (including in the Recital
hereto) with the meanings so defined.


SECTION 2. Assignment and Assumption.


Subject to the satisfaction of the conditions precedent to the Debt Assumption
set forth in Section 4.02 (Conditions Precedent to the Debt Assumption) of the
Bridge Facility Agreement, including (without limitation) the execution and
delivery of this Agreement by the Assignor and the Assignee, effective as of the
date hereof (the “Assumption Date”) immediately upon the execution and delivery
of this Agreement:


2.1    Assignment and Assumption. Except as otherwise provided in Section 2.5,
Assignor hereby irrevocably assigns and transfers to Assignee all of Assignor’s
rights, title and interests and duties, liabilities and obligations under the
Bridge Facility Agreement and the other Loan Documents and Assignee hereby
irrevocably and unconditionally accepts such rights, title and interests and
assumes such duties, liabilities and obligations from Assignor on the Assumption
Date on the terms contained herein, excluding any claims, liabilities or
obligations arising from any failure of Assignor to perform any of its
covenants, agreements, commitments and/or obligations to be performed prior to
the date hereof under the Bridge Facility Agreement or any other Loan Document,
other than interest under the Bridge Facility Agreement or any other Loan
Document which shall be the sole obligation of the Assignee. The Assignee hereby
confirms and agrees that the Bridge Facility Agreement and the other Loan
Documents are, and shall continue on and after the Assumption Date to be, in
full force and effect in accordance with their respective terms and are hereby
ratified and confirmed by the Assignee in all respects. If the Assignor makes a
payment of principal, interest or fees to a Lender under the Loans on or after
the Assumption Date, Assignee shall become liable to the Assignor for
reimbursement of such payment on the same terms under which the Assignee was
liable to the Lender under the Bridge Facility Agreement; provided that,
notwithstanding the foregoing, all rights of the Assignor against the Assignee
in respect of such liability and reimbursement shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full in cash of all amounts owed by the Assignee to the Lender under the Bridge
Facility Agreement. Without limiting the foregoing, by executing and delivering
this Agreement, Assignee hereby (i) becomes a party to the Guarantee and
Collateral Agreement as a Grantor (as defined therein) thereunder with the same
force and effect as if originally named therein as a Grantor (as defined
therein) and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor (as defined therein)
thereunder, and (ii) grants to the Administrative Agent, for the benefit of the
Secured Parties, as collateral security for the prompt and complete payment and
performance


1





--------------------------------------------------------------------------------





when due (whether at the stated maturity, by acceleration or otherwise) of
Assignee’s Obligations, a security interest and Lien in all of the Collateral
(as defined in the Guarantee and Collateral Agreement) of Assignee, wherever
located and now owned or at any time hereafter acquired by Assignee or in which
Assignee now has or at any time in the future may acquire any right, title or
interest.


2.2    Release of Assignor of Duties, Liabilities and Obligations. Pursuant to
Section 9.10(f) and Section 11.06(a)(i) of the Bridge Facility Agreement, the
Administrative Agent, on behalf of the Lenders and without recourse or warranty,
hereby agrees that, except as provided in Section 2.1 and Section 2.5, the
Assignor is released from all duties, liabilities and obligations under the
Bridge Facility Agreement and the other Loan Documents.


2.3    Lender’s Acceptance of Assignment and Assumption by Assignee. The
Administrative Agent, for itself and on behalf of the Lenders, hereby consents
to the assignment and assumption set forth in Section 2.1 above, and, except as
provided in Section 2.1 and Section 2.5 hereof, accepts the liability of
Assignee as Borrower in place of the liability of Assignor as Borrower arising
out of or related to the Bridge Facility Agreement or any other Loan Document
and grants to Assignee the same rights under or arising out of or related to the
Bridge Facility Agreement or any other Loan Document as were granted to Assignor
in every way as if Assignee was and had been the Borrower instead of and in
place of Assignor.


2.4    Release of Pre-Assumption Guarantors (Other Than the Post-Assumption
Guarantors). Pursuant to Section 9.10 of the Bridge Facility Agreement, the
Administrative Agent, on behalf of the Lenders and without recourse or warranty,
hereby agrees that (x) each Pre-Assumption Guarantor (other than the
Post-Assumption Guarantors) is released from all of its duties, liabilities and
obligations under the Guarantee and Collateral Agreement and the other Loan
Documents, and (y) the Guarantee of each Pre-Assumption Guarantor (other than
the Post-Assumption Guarantors) is hereby terminated.


2.5    Continuing Agreements of the Assignor and Pre-Assumption Guarantors
(Other Than the Post-Assumption Guarantors). The provisions set forth in
Sections 11.04(d) (waiver of consequential damages), 11.14 (governing law,
jurisdiction, etc.), 11.15 (waiver of jury trial) and 11.17 (no advisory or
fiduciary responsibility) of the Bridge Facility Agreement will remain
agreements of the Assignor and the Pre-Assumption Guarantors (other than the
Post-Assumption Guarantors) following the Assumption Date, and each of the
above-referenced sections of the Bridge Facility Agreement shall be agreements
of Assignee and the Post-Assumption Guarantors following the Assumption Date.


SECTION 3. Representations and Warranties of Assignee and Assignor. Each of
Assignee and Assignor, each as to itself only, represents and warrants that:


3.1    Corporate Power and Authority. Such Person has all requisite power and
authority to execute, deliver and perform this Agreement and to carry out the
transactions contemplated hereby, and perform its obligations hereunder.


    


2





--------------------------------------------------------------------------------





3.2    Due Authorization; No Contravention. The execution, delivery and
performance by such Person of this Agreement have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
contract to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.


3.3    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Person of this Agreement, except for the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.


3.4    Binding Effect. This Agreement has been duly executed and delivered by
such Person. This Agreement constitutes a legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).


SECTION 4. Further Representations and Warranties of Assignee. The Assignee
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that immediately after giving effect to the assignment and
assumption as provided in Section 2 hereof:


4.1    Incorporation of Bridge Facility Agreement Representations and
Warranties. The representations and warranties of the Borrower in Article 5
(Representations and Warranties) of the Bridge Facility Agreement are true and
correct.


4.2    Absence of Default. No event has occurred and is continuing that would
constitute an Event of Default or a Default.


SECTION 5. Further Assurances. The parties hereto agree to execute and deliver
such other instruments and documents and to take such other actions as any party
hereto may reasonably request in connection with the transactions contemplated
by this Agreement.


SECTION 6. Notices. All notices and other communications required to be given or
made to Assignee under this Agreement, the Bridge Facility Agreement or any
other Loan Document shall be given or made at the address provided in Section
11.02 of the Bridge Facility Agreement.


SECTION 7. General. This Agreement is a Loan Document. This Agreement, the
Bridge Facility Agreement and the other Loan Documents constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all current and prior agreements and understandings, whether written
or oral, with respect to such subject matter. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. The invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of any other term or
provision hereof, and any invalid or unenforceable provision shall be modified
so as to be enforced to the maximum extent of its validity or enforceability.
This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument, and shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, including as such
successors and assigns all holders of any Obligations. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement is not intended to and shall not confer any
rights or remedies upon any Person other than the parties hereto, the Lender and
its successors and assigns: provided that neither the Assignor nor the Assignee
shall have any right to assign any rights, obligations or liabilities hereunder
except in accordance with the terms of the Bridge Facility Agreement. No Person
other than the parties hereto, the Lender and


3





--------------------------------------------------------------------------------





its successors and assigns will have or be construed to have any legal or
equitable right, remedy or claim under, in respect of, or by virtue of this
Agreement. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


[The remainder of this page is intentionally blank.]


4





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


 
ASSIGNOR:
 
 
 
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Diedre J. Gray
 
Name:
Diedre J. Gray
 
Title:
Executive Vice President, General Counsel and
 
 
Chief Administrative Officer, Secretary
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
8TH AVENUE FOOD AND PROVISIONS, INC.
 
 
 
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
 
BARCLAYS BANK PLC,
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ritam Bhalla
 
Name:
Ritam Bhalla
 
Title:
Director
 
 
 









[Signature Page to Borrower Assignment and Assumption Agreement]